Terminal Disclaimer
The terminal disclaimer filed on 7/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10658692 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.   The closet prior arts are Minteer (US 20110014549), Cusick (US 20120292187), and Xie (US 20110236769) as cited on the record.  Minteer discloses using enzymes in biocathodes, bioanodes, and biofuel cells having electron conductor made of carbon and adhesive on substrate layer [0040, 0100, 0106].  

    PNG
    media_image1.png
    358
    624
    media_image1.png
    Greyscale

	Cusick  also discloses a microbial process having carbon cathode and enzyme/microorganism in the process [0334, 0363, 0192-194, 0122]).
	Xie discloses a microbial fuel cell comprising an anode, cathode, and microorganism (Abstract).  Xie further discloses that the cathode comprises Pt/C catalyst on a carbon cloth where the catalyst parties have a particle size of 9.2 and 2. Nm ([0038], Table 2, [0159, 0177-0178]).
	However, the prior arts either alone or in combination does not anticipate or render obvious the claim as a whole does not further disclose the claimed biological cathode electrode having the specific claimed carbon particles size range as arranged with respect to the reaction vessel, medium, and the claimed polymeric binding layer.  For the reasons above, Claims 1-19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723